DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Continued Examination Under 37 CFR 1.114
A Request for Continued Examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on November 24, 2020, after Final Rejection in the Final Office Action of June 24, 2020 (“FOA”).  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action, or the FOA, has been withdrawn pursuant to 37 CFR 1.114.  Furthermore, Applicant filed a submission accompanying the RCE also on November 24, 2020, which has been entered.
Non-Final Office Action
This Office Action responds to Applicants’ “AMENDMENT WITH RCE AND REQUEST FOR TELEPHONE INTERVIEW” filed on November 24, 2020 (“Amendment”) as the submission accompanying the RCE, and Applicants’ “SUPPLEMENTAL AMENDMENT” filed on February 12, 2021 (“Supp. Amendment”). 
Status of Claims
In the Amendment, claims 1, 6-8, & 10-11 were amended, with claim 9 being newly cancelled, claims 2-4 being previously cancelled and claim 5 being previously presented. Then, in the Supp. Amendment, claims 1 & 8 were amended, with claims 2-4 & 9 being previously cancelled and claims 5-7 & 10-11 being previously presented. Hence, the 35 U.S.C. 112(b) rejection of claims 1 & 5-11 made in the FOA is withdrawn as overcome.
Thus, claims 1, 5-8 & 10-11 are pending and have been examined. The rejections to the claims and response to Applicants’ arguments are set forth below.
Examiner Suggestions
Examiner suggests for the below noted claim limitations to be amended for improvement to the form of the claims and to provide better consistency.
As to claims 1 & 8, all instances of the limitation “the merchant server” should be “the specific merchant server” for clarity and consistency, because “a specific merchant server” is the only merchant server that is recited before “the merchant server” is recited.
Also for claims 1 & 8, the limitation “a second request for processing the transaction” should be “a first request for processing the transaction” and the limitation “a first request for processing the transaction” recited later should really be “a second request for processing the transaction” due to the order these limitations are recited in the claim, and also due to how it does not appear to matter which request is first or second for the purposes of the claim e.g., in other words, the first/second identifier is nominal or in name only. However, if for some reason the temporal order of the requests matter, alternative terms e.g. later/earlier, subsequent/prior etc. should be used, with arguments explaining why such time-based terms are relevant to the claim.
Allowable Subject Matter - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-8 & 10-11
The limitations recited by claim 1 of “A method comprising: remotely configuring a user's communication terminal with configuration data by an electronic device enabling the communication terminal to connect with a payment server over a communication network, the configuration data converting the communication terminal into a physical payment terminal for a specific merchant server dynamically during a transaction between the user's communications terminal and the merchant server, said configuring comprising: the electronic device receiving a second request for processing the transaction from the merchant server, said second request comprising data representing an identifier of the merchant server and an identifier of an electronic secured transaction-processing component embedded in the communications terminal of the user, said electronic secured transaction-processing component having a communication interface enabling communication with a payment card; said second request being associated with a first request for processing the transaction sent by the communications terminal of the user to the merchant server, transmission of said second request being triggered by the merchant server receiving a piece of data, from the communications terminal of the user, indicating presence of the electronic secured transaction-processing component and comprising said identifier of the electronic secured transaction-processing component; the electronic device obtaining data representing a payment parameter associated with said specific merchant server from a data structure based on the identifier of the merchant server received with the second request; the electronic device transmitting a request for processing payment to the payment server  comprising the identifier of the electronic secured transaction-processing component to prepare the payment server for connection with the communications terminal; and the electronic device configuring the electronic secured transaction-processing component of the user’s communications terminal dynamically during the transaction by transmitting to said electronic 
Examiner also found persuasive Applicants’ arguments on page 10 of the Supp. Amendment stating that: “Thus, ALL the limitations are inter-linked as an ordered combination that provides the electronic device with new and non-obvious functionality to remotely configure the terminal and therefore solve the exemplary technical problem of: how to configure a secured component of a user’s communications terminal on the fly”. 
 For these reasons, independent claim 1 is deemed patent eligible under 35 U.S.C. 101. Independent claim 8 is also deemed patent eligible under 35 U.S.C. 101 based on similar reasoning and rationale. Dependent claims 5-7 & 10-11 are deemed patent eligible by virtue of dependency on a patent eligible claim. Accordingly, claims 1, 5-8 & 10-11 are now established to be allowable over 35 U.S.C. 101 by containing patent eligible subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-8 & 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Florek et al., U.S. Pat. Pub. 2011/0196796 A1 (“Florek”).
As to claim 1, Florek teaches, suggests and discloses a “method” (see, e.g., Florek, paras. [0036] & [0043] (discussing a “payment method”)) “comprising:”
“remotely configuring a user’s communication terminal with configuration data by an electronic device enabling the communication terminal to connect with a payment server over a communication network, the configuration data converting the communication terminal into a physical payment terminal for a specific merchant server dynamically during a transaction between the user’s communication terminal and the merchant server, said configuring comprising:”. See, e.g., Florek, paras. [0010] (“B1. After deciding to purchase an item from the trade system, the user goes to the menu of the mobile communication device [user’s communication terminal] and runs the corresponding user application for the trade system [specific merchant server].”); [0011] (“B2. The user agrees to purchase the selected item [during a transaction between the user’s communication terminal and the merchant server].”); [0012] (“B3…After the confirmation, the payment-terminal application runs directly on the removable memory card [electronic device with the configuration data]…In case the check of the entered password…of the payment terminal application is positive then the acquirer's configuration data are loaded into the payment-terminal application [configuration data by an electronic device e.g. removable memory card above]. By this the general generic payment terminal [user’s communication terminal or mobile communication device] becomes a specific terminal with the acquirer's identity [physical payment terminal for a specific merchant server]…Subsequently, the acquirer's identification data are sent into the headquarters of the trade system over communication tools that are offered by the mobile communication device itself, this means e.g. over GPRS (General Packet Radio Service) channel. In the headquarters of the trade system it is checked whether these identification data of the acquirer belong to a contract partner of the trade system operator. Positive evaluation causes that a file with payment parameters, including the amount being paid, is sent from the trade system to the mobile communication device.”).
“the electronic device receiving a second request for processing the transaction from the merchant server, said second request comprising data representing an identifier of the merchant server and an identifier of an electronic secured transaction-processing component embedded in the communications terminal of the user, said electronic secured transaction-processing component having a communication interface enabling communication with a payment card”. See, e.g., Florek, paras. [0074] (“The user 3 selected LGM Pay and entered the correct password. Subsequently, the task--request for the acquirer's identification 12 [the second request for processing the transaction comprising data representing an identifier of the merchant server or acquirer’s identification 12]”); [0049] (“On FIG. 27 there are shown the relationships between individual elements during the start of the payment terminal application on the removable memory card. This activity is started by the offer to purchase selected item. On this picture we can see how after the correct password is entered, the payment terminal's identification data are requested [second request for processing the transaction from the merchant server e.g. offer to purchase selected item, comprising data representing an identification data of the payment terminal, or identifier of electronic secured transaction-processing component embedded in the communications terminal of the user having a communication interface enabling communication with a payment card e.g., a payment terminal, including all parts of the payment terminal such as said component].”). For “an electronic secured transaction-processing component”: [0072] (“protected Secure Element”); [0022], [0025]-[0026] (also discussed).
“said second request being associated with a first request for processing the transaction sent by the communications terminal of the user to the merchant server, transmission of said second request being triggered by the merchant server receiving a piece of data, from the communications terminal of the user, indicating presence of the electronic secured transaction-processing component and comprising said identifier of the electronic secured transaction-processing component”. See, e.g., Florek, para. [0003] (“After successful creation of the user's account, the user can select the goods he wants to buy, e.g. MP3. By clicking on the "buy" item, the trade system requests that the password be entered [first request for processing the transaction is request for password, which is request data sent by the communications terminal of the user e.g. mobile communications device to the merchant server, e.g., trade system, transmission of the second request for acquirer identification being triggered by receiving a piece of data – the password, and the password indicates the presence of said component because a payment terminal application is used, e.g., paras. [0010]-[0012] above].”); [0074] (“The user 3 selected LGM Pay and entered the correct password. Subsequently, the task--request for the acquirer's identification 12 [the second request or request for acquirer’s identification being triggered by entering the password]”); [0049] (“On this picture we can see how after the correct password is entered, the payment terminal's identification data are requested [same, the second request for payment terminal ID is triggered by password]”).
“the electronic device obtaining data representing a payment parameter associated with said specific merchant server from a data structure based on the identifier of the merchant server received with the second request”. See, e.g., Florek, Abstract (“The acquirer's (12) identification is sent to the trade system's (2) headquarters, where after it is approved, the transaction payment parameters are created and these enter the removable memory card (1) as an initiator of the payment terminal application.”); paras. [0012] (“Positive evaluation causes that a file with payment parameters, including the amount being paid, is sent from the trade system to the mobile communication device. The evaluation of the acquirer's status basically means to find out the pertinence to the given trade system.”); FIG. 29 & [0051] (“On FIG. 29 there is a step in which the payment parameters are sent from the trade system's headquarters to the mobile communication device.”); FIG. 30 & [0052] (“On FIG. 30 there is shown the way in which the payment parameters are transferred over the interface to the removable memory card, the payment parameters being used as an input into the payment-terminal application.”); [0074] (“The positive response runs a task on the side of the trade system 2 during which transaction payment parameters are sent back into mobile communication device 4. These include even the payment amount, in this example in the form of TermID+TrxNo+TrxDet.”); claim 1 (“a set of payment parameters initialized for a transaction are received by the payment terminal unit in the mobile communication device”).
“the electronic device transmitting a request for processing payment to the payment server comprising the identifier of the electronic secured transaction-processing component to prepare the payment server for connection with the communications terminal; and”. See, e.g., Florek, para. [0074] (“The LGM payment application sends request for transaction with corresponding parameters to the payment terminal 6 unit, where it is evaluated in cooperation with the payment card application (e.g. PayPass risk management) and the transaction in EMV standard is prepared.”).
“the electronic device configuring the electronic secured transaction-processing component of the user’s communications terminal dynamically during the transaction by transmitting to said electronic secured transaction-processing component, either directly or through the merchant server, the configuration data, which comprise said data representing the payment parameter associated with said specific merchant server and connection parameters, including an Internet Protocol (IP) address of the payment server, wherein the configuration data configure the electronic secured transaction-processing component to behave as the physical payment terminal for the specific merchant and connect to the payment server over the communication network”. See, e.g., Florek, para. [0012] (“In case the check of the entered password…of the payment terminal application is positive then the acquirer's configuration data are loaded into the payment-terminal application. By this the general generic payment terminal becomes a specific terminal with the acquirer's identity…Subsequently, the acquirer's identification data are sent into the headquarters of the trade system over communication tools that are offered by the mobile communication device itself, this means e.g. over GPRS (General Packet Radio Service) channel. In the headquarters of the trade system it is checked whether these identification data of the acquirer belong to a contract partner of the trade system operator. Positive evaluation causes that a file with payment parameters, including the amount being paid, is sent from the trade system to the mobile communication device.”); [0021] (“In the communication protocols between existing participants of such systems [of card issuers and payment servers, banks, operators of trade systems e.g. merchant servers, thus disclosing Internet Protocol (IP) addresses]”).
As to claim 8, Florek also teaches, suggests and discloses a “electronic device comprising at least a hardware processor configured to: remotely configure a user's communication terminal with configuration data enabling the communication terminal to connect with a payment server over a communication network, the configuration data converting the communication terminal into a physical payment terminal for a specific merchant server dynamically during a transaction between the user's communications terminal and the merchant See 
As to claim 5, Florek also teaches, suggests and discloses all the limitations of “furthermore comprises the electronic device obtaining data representing a transaction number.” See, e.g., Florek, para. [0003] (“According to the selection of the payment card, the user is asked to enter PAN, the card's number, date, card expiration and also the CVC2/CVV2 code.”); [0079] (“The specific parameters, the number of newly possible offline payments is controlled by the Risk management preset by the payment card's issuer 13 in the payment card's unit 5. The reset of the counter enables to realize a preset number of offline payments.”); [0014], [0078] (also discussing the number of payments or transaction number).
As to claim 6, Florek also teaches, suggests and discloses all the limitations of “wherein said obtaining data representing a payment parameter comprises the electronic device searching, within a data structure, for at least one parameter associated with said merchant server.” See, e.g., Florek, paras. [0012] (“Positive evaluation causes that a file with payment parameters, including the amount being paid, is sent from the trade system [e.g. merchant server, if payment parameters are sent from merchant server then they are also associated with it] to the mobile communication device.”); [0051] (same, payment parameters sent from trade system or merchant server to the mobile communication device); [0074] (“The positive response runs a task on the side of the trade system 2 during which transaction payment parameters are sent back into mobile communication device 4. These include even the payment amount [payment amount is also associated with the merchant server]”).
As to claim 7, Florek also teaches, suggests and discloses all the limitations of “furthermore comprises transmitting the confirmation data to the merchant server.” See, e.g., Florek, para. [0002] (“By clicking on the activation link the entered e-mail or phone number is the confirmation of acceptance of the trade conditions of the trade system's provider.”). 
As to claim 10, Florek also teaches, suggests and discloses all the limitations of “wherein the method further comprises: the payment server carrying out the transaction with the electronic secured transaction-processing component of the communication terminal of the user based on the configuration data transmitted to the electronic secured transaction-processing component, the carrying out including the payment server verifying that the secure transaction-processing component that attempts to validate the transaction corresponds to the identifier of the secured transaction-processing component that was previously transmitted by the electronic device to the payment server.” See, e.g., Florek, paras. [0011]-[0013] (describing the carrying out of the transaction with said component); [0072]-[0077] (same).
As to claim 11, Florek also teaches, suggests and discloses all the limitations of “wherein the at least one hardware processor is further configured to: in response to receiving the second request for processing the transaction, transmit the configuration data to the merchant server, enabling the merchant server to transmit the transmitted configuration data to said electronic secured transaction-processing component of the user's communications terminal.” See, e.g., Florek, paras. [0074] (“The user 3 selected LGM Pay and entered the correct password. Subsequently, the task--request for the acquirer's identification 12—runs over the microSD controller 7 (FIG. 27) in the removable memory card 1. The acquirer's identification 12 is loaded from the configuration data unit 11 into the EMV processor unit, which represents the payment terminal 6 unit.”).

Response to Arguments
As to the 35 U.S.C. 101 Rejection, which has been withdrawn, see above as to the reasons why claims 1, 5-8 & 10-11 are allowable over 35 U.S.C. 101.
As to the 35 U.S.C. 103 Rejections, and in response to Applicants’ arguments on pages 20-28 of the Amendment, Examiner acknowledges that the arguments and claim amendments (that necessitated further search and analysis) have been considered, but have now been rendered moot in light of the new grounds of rejection under 35 U.S.C. 102, which cites the new reference of Florek et al., U.S. Pat. Pub. 2011/0196796 A1 (“Florek”) to teach, suggest and disclose all the limitations of all the pending claims, as amended, and as discussed in further detail above. Thus, claims 1, 5-8 & 10-11 stand rejected under the new rejections made under 35 U.S.C.102, as discussed and detailed above.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent:
Lee, U.S. Pat. Pub. 2016/0048828 A1 – for disclosing similar subject matter to the present claims, e.g., configuration of “user terminal 101” with data from programs associated with “payment service system 100” (para. [0048]).
Stults et al., U.S. Pat. Pub. 2015/0339644 A1 – for disclosing similar subject matter to the present claims, e.g., “Custom programs or configuration data associated with the POS controller or individual POS terminals” (para. [0016]).
Florek et al., U.S. Pat. Pub. 2011/0022482 A1 – for disclosing similar subject matter to the present claims, e.g., configuration data for payment terminals (Abstract, paras. [0011], [0021], [0023], [0028], [0035], [0050], [0054], claims 1, 9 & 17-18). 
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The Examiner can normally be reached on M-F 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/T.T.H./Examiner, Art Unit 3695
July 28, 2021